Bliss, Judge,
delivered tbe opinion of the court.
The petitioner claims that he is entitled to fees as circuit attorney of St. Louis county in certain cases where they were omitted in the original costs bills, and asks for a peremptory mandamus upon the defendant, as auditor of State, to pay them. _ It appe'ars that, having discovered the omission, the petitioner procured supplementary costs bills embracing only the ■ omitted items, according to the provisions of the act of March 12, 1870 (Wagn. Stat. 352, § 26), and presented them to the auditor, who refused to allow them because not presented within two years.
Section 24, chapter 10, Gen. Stat. 1865 (Wagn. Stat. 1336), reads as follows: ‘ ‘ Persons having claims against the State shall exhibit the same, with the evidence in support thereof, to the auditor, to be audited, settled and allowed, within two years after such claims shall accrue, and not afterward.”
It is admitted that these supplemental costs bills were not presented until after the expiration of two years from the final determination of the prosecutions, and I can see no reason for excluding this class of claims from the operation of the statute. The language is general, and if the statute should be held not to apply to the claims of those interested in costs bills, I know not whose should be included, or how to fix any rule for enabling the auditor to decide what must be presented within two years, or what may lie by for an indefinite period. The reason‘of the requirement certainly applies with as much force to this as to any other class of claims, and we have no authority to say that the Legislature did not intend to require their prompt presentation. It is clear that the Legislature intended to limit the power of the auditor to recent and fresh claims, reserving to itself the power, if any strong equity should be shown in favor of an older one, to pass upon it by a special act.
But the petitioner claims that, as to omitted items in the taxation of costs, the law is, by implication, repealed by the act of March 12, 1870, authorizing a supplemental taxation. If one act be inconsistent with the other, both, of course, cannot stand, and the one last enacted must prevail. But I see no such incon*59sistency. Everything required by tbe last act may as well be done within the two years as after, and the limitation is not even alluded to.
The other judges concurring, the writ will be denied.